Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. 15/076282, 13/366349, 12/928984 and 12/077105 fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The previous applications mentioned above fail to provide support for claims 13-15 and the priority date for these claims is December 24, 2019.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-12 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-12 of prior U.S. Patent No. 10,999,351. This is a statutory double patenting rejection.

	
Instant Application
US Patent No. 10,999,351
1. A network communication system comprising: a network processing station for receiving and converting electro-magnetic data transmitted through telecommunication network into a hybrid content deliverable object that comprises network transmissible content data files and a physically deliverable object for carrying out a hybrid delivery of the data files and the physically deliverable object by a physical delivery process and a network electro-magnetic delivery process from a sender to a recipient and an electronic content receiving/managing apparatus (ECRMA); and the physically deliverable object includes a chip as an Internet of Things device (ITD) embodies the data files and the physically deliverable object further includes a digitally readable machine-readable code (MRC) wherein the MRC further includes-a three-dimensional address 
5. The network communication system of claim 1 wherein: the network transmissible content data files sent from the sender to the recipient as that verified by the 3D ALM and linked under the control of the network communication system are continuously updated.6. The network communication system of claim 1 wherein: the network transmissible content data files send from the sender are further sent to an electronic content receiving and managing apparatus (ERCMA) to transmit the network transmissible content data files to the recipient.

7. The network communication system of claim 1 wherein: the network transmissible content data files send from the sender further comprise advertisement specifically targeted to the recipient at the physical address included in the 3D address linked mechanism (ALM).8. The network communication system of claim 1 wherein: the digitally readable code (MRC) embodied on the physically deliverable object further comprises a static component and a dynamic component for tracking post-delivery events of the physically deliverable object.9. The network communication system of claim 1 wherein: the network transmissible content data files send from the sender are further sent to an electronic content receiving and managing apparatus (ERCMA) to transmit the network transmissible content data files to the recipient wherein the network transmissible content data files further comprises the machine readable code (MRC).10. The network communication system of claim 9 wherein: the MRC received from the ERCMA by the recipient further includes an address linked mechanism (ALM) for carrying out ALM related verification of a physical address of the sender and a physical address of the recipient for linking the sender and 
recipient under the control of the network communication system.11. The network communication system of claim 9 wherein: the ERCMA further verifies the physical address of the recipient by receiving a physical address verification confirmation from the recipient.




A network communication system comprising: a network processing station for receiving and converting electro-magnetic data transmitted through telecommunication network into a hybrid content deliverable object that comprises network transmissible content data files and a physically deliverable object for carrying out a hybrid delivery of the data files and the physically deliverable object by a physical delivery process and a network electro-magnetic delivery process from a sender to a recipient and an electronic content receiving/managing apparatus (ECRMA); and the physically deliverable object includes a chip as an Internet of Things device (ITD) embodies the data files and the physically deliverable object further includes a digitally readable machine-readable code (MRC) wherein the MRC further includes a three-dimensional address linked mechanism (ALM) for carrying out an ALM related verification of a physical address of the sender and a physical address of the recipient that includes a physical address including an altitude specific code in the MRC to allow the recipient to apply the machine readable code (MRC) to access the network transmissible content dat files.
2. The network communication system of claim 1 wherein: the ALM related verification of the physical address including the altitude of the recipient further enables a linking between the sender and recipient under the control of the network communication system.
3. The network communication system of claim 1 wherein: the ITD embodies the data files on the physically deliverable object further comprises an address linked mechanism (ALM) device that includes a physical address specific code to allow the recipient to access the 3D machine readable code (MRC) when the recipient is present at the physical address included in the ALM device.
4. The network communication system of claim 3 wherein: the 3D address linked mechanism (ALM) device further requires a cellphone number of the recipient to allow the recipient to access the machine readable code (MRC).
5. The network communication system of claim 1 wherein: the network transmissible content data files sent from the sender to the recipient as that verified by the 3D ALM and linked under the control of the network communication system are continuously updated.
6. The network communication system of claim 1 wherein: the network transmissible content data files send from the sender are further sent to an electronic content receiving and managing apparatus (ERCMA) to transmit the network transmissible content data files to the recipient.
7. The network communication system of claim 1 wherein: the network transmissible content data files send from the sender further comprise advertisement specifically targeted to the recipient at the physical address included in the 3D address linked mechanism (ALM).
8. The network communication system of claim 1 wherein: the digitally readable code (MRC) embodied on the physically deliverable object further comprises a static component and a dynamic component for tracking post-delivery events of the physically deliverable object.
9. The network communication system of claim 1 wherein: the network transmissible content data files send from the sender are further sent to an electronic content receiving and managing apparatus (ERCMA) to transmit the network transmissible content data files to the recipient wherein the network transmissible content data files further comprises the machine readable code (MRC).
10. The network communication system of claim 9 wherein: the MRC received from the ERCMA by the recipient further includes an address linked mechanism (ALM) for carrying out ALM related verification of a physical address of the sender and a physical address of the recipient for linking the sender and recipient under the control of the network communication system.
11. The network communication system of claim 9 wherein: the ERCMA further verifies the physical address of the recipient by receiving a physical address verification confirmation from the recipient.

The network communication system of claim 1 wherein: the 3D address-link-mechanism (ALM) further includes a voice recognition verification to allow the recipient to access the MRC.

In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,999,351 in view of Paliwal et al. – hereinafter Paliwal (US 2021/0209582)

	As per claims 13-15, the patent teaches claim 1 as shown above, however, fails to teach the 3D address-link-mechanism (ALM) further includes a biometric / facial recognition verification or a timestamp for indicating a time the 3D ALM is generated to allow the recipient to access the MRC.  Paliwal shows the use of the biometric / facial recognition per ([0064] User accesses the interface 302 by accessing the smart device 301 which the user owns after which the authentication module 207 of the interface requests the user to provide authentication 303 to proceed further, which as depicted can be either a password, biometric or any other form such as facial recognition, voice, etc)  or the generation of the time-stamp used for authentication ([0064; Once the user selects these information, in the background the interface generates a random number and a timestamp (these credentials are sent to security module) which will be appended to the message once the credentials of V.S.C have been attained, in the meantime the interface tries to access the credentials of the V.S.C for this the interface directs the request to the V.S.C module where the request received by this module is redirected to authentication & verification info module).  
. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
The closest prior art, Briggman et al. (US 9,105,016) teaches a hybrid digital mailbox, which enables the user to visualize and track incoming and outgoing mail in electronic and physical form and view supplemental information about the received items.. It links an address to the physically deliverable object.  It allows the user to authorize a particular physical address via a direct mail option and perform an in-person validation.  Although the prior art teaches portions of the recited claims with respect to a hybrid-digital mailbox, it fails to teach, 
“the physically deliverable object includes a chip as an Internet of Things device (ITD) embodies the data files and the physically deliverable object further includes a digitally readable machine-readable code (MRC) wherein the MRC further includes an a-three-dimensional address linked mechanism (ALM) for carrying out an ALM related verification of a physical address of the sender and a physical address of the recipient that includes a physical address including an altitude specific code in the MRC to allow the recipient to apply the machine readable code (MRC) to access the network transmissible content data files.”

Conclusion
The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure.  See PTO-892 form.
Any inquiry concerning this communication or earlier communications from theexaminer should be directed to Chirag R Patel whose telephone number is (571)272-7966. The examiner can normally be reached on Monday to Friday from 8:00AM to 4:30PM. If attempts to reach the examiner by telephone are unsuccessful, theGlenton Burgess, can be reached on 571-272-3949. The fax phone number for the organization where this application or proceedingis assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status informationfor published applications may be obtained from either Private PAIR or PublicPAIR. Status information for unpublished applications is available throughPrivate PAIR only. For more information about the PAIR system, seehttp://pairdirect.uspto.gov. Should you have questions on access to the PrivatePAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll free). 

/Chirag R Patel/
Primary Examiner, Art Unit 2454